DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 06/08/2022 with respect to claim(s) 1-11 and 13-20 have been fully considered and found persuasive. This application contains 19 pending claims. Claim(s) 1, 11, 14 and 16 have been amended. Claim(s) 12 have been cancelled.

Allowable Subject Matter
Claim(s) 1-11 and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments with regarding to the amended limitations of independent claim(s) 1, 11 and 16 have been fully considered and are persuasive. 
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of a method comprising: “based on the sensor readings: powering, from a power source, the extremum-reading sensor set; powering, from the power source, a first adjacent sensor set, wherein the first adjacent sensor set is a sensor set of the plurality of plunger position sensor sets that is adjacent to the extremum-reading sensor set; and preventing one or more additional sensor sets from receiving power from the power source.” in combination with all the other limitations as claimed.
Regarding claim 11, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of an apparatus comprising: “a proximal plunger position sensor set comprising one or more proximal plunger position sensors disposed proximate a proximal end of the plunger; and two or more intermediate plunger position sensor sets each comprising one or more intermediate plunger position sensors disposed at a location between the distal plunger position sensor set and the proximal plunger position sensor set; a power source; and a controller configured to selectively and individually control a power state of each respective plunger position sensor set of the plurality of plunger position sensor sets from the power source based on a sensor reading from each of the plurality of plunger position sensor sets.” in combination with all the other limitations as claimed.
Regarding claim 16, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of a position determining apparatus comprising: “each position sensor of the plurality of position sensors being selectively powered by the power source and configured to provide respective sensor readings indicating a proximity of a tracked object; and a controller configured to: receive the respective sensor readings of the plurality of position sensors; identify a position sensor of the plurality of position sensors that provided an extremum sensor reading as being an extremum-value position sensor; based on the respective sensor readings, cause powering of a first group of the plurality of position sensors and prevent powering of a second group of the plurality of position sensors; and provide a position output based on the respective sensor readings of the first group, wherein the first group includes the extremum-value position sensor.” in combination with all the other limitations as claimed.

Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2-10, 13-15 and 17-20 depend from the allowable independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868